U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (MARK ONE) FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Transition Period from to Commission File No. 001-16413 NBOG BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Georgia 58-2554464 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 807 Dorsey Street Gainesville, Georgia 30501 (Address of principal executive Offices, including zip code) (770) 297-8060 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x. Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 1,731,568 shares of common stock, no par value, were issued and outstanding on June 30, 2007 Transitional Small Business Disclosure Format (check one): YesoNo x PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets –June 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Operations (Unaudited) – Three Months and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three Months and Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements NBOG BANCORPORATION, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, 2007 2006 (Unaudited) Cash and Cash Equivalents Cash and Due from Banks $ 713,874 $ 496,476 Federal Funds Sold 1,503,000 841,000 Total Cash and Cash Equivalents 2,216,874 1,337,476 Investment Securities Available for Sale, at Fair Value 8,929,644 9,070,829 Other Investments 292,020 321,320 Loans 18,577,894 20,363,719 Allowance for Loan Losses (293,726 ) (445,629 ) Loans, Net 18,284,168 19,918,090 Premises and Equipment 2,106,433 2,204,839 Other Real Estate 96,500 96,500 Other Assets 314,098 295,099 Total Assets $ 32,239,737 $ 33,244,153 The accompanying notes are an integral part of these consolidated balance sheets. 3 Table of Contents NBOG BANCORPORATION, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, 2007 2006 (Unaudited) Deposits Noninterest-Bearing $ 1,428,672 $ 1,644,701 Interest-Bearing 21,828,993 26,577,405 Total Deposits 23,257,665 28,222,106 Borrowings 5,000,000 2,000,000 Other Liabilities 204,938 168,994 Total Liabilities 28,462,603 30,391,100 Stockholders’ Equity Preferred Stock, No Par Value; 10,000,000 Shares Authorized; 35,000 Shares Issued and Outstanding - 350,000 Common Stock, No Par Value; 50,000,000 Shares Authorized; 1,731,568 Shares Issued and Outstanding in 2007 and 2006, Respectively 10,344,096 8,450,049 Accumulated Deficit (6,428,247 ) (5,813,847 ) Accumulated Other Comprehensive Loss (138,715 ) (133,149 ) Total Stockholders’ Equity 3,777,134 2,853,053 Total Liabilities and Stockholders’ Equity $ 32,239,737 $ 33,244,153 The accompanying notes are an integral part of these consolidated balance sheets. 4 Table of Contents NBOG BANCORPORATION, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30 (UNAUDITED) Three Months Ended Six Months Ended 2007 2006 2007 2006 Interest Income Loans, Including Fees $ 407,454 $ 577,303 $ 848,213 $ 1,112,252 Investments 106,859 85,335 206,570 173,246 Interest Bearing Deposits 4,808 5,625 11,383 6,217 Federal Funds Sold 30,915 9,113 55,676 15,965 Total 550,036 677,376 1,121,842 1,307,680 Interest Expense Deposits 305,922 318,092 643,065 619,096 Federal Funds Purchased 3,190 162 3,190 353 Borrowings 24,382 20,502 51,607 20,502 Total 333,494 338,756 697,862 639,951 Net Interest Income 216,542 338,620 423,980 667,729 Provision for Loan Losses - Net Interest Income After Provision for Loan Losses 216,542 338,620 423,980 667,729 Non-interest Income Service Charges and Fees on Deposits 11,740 16,229 25,954 29,344 Mortgage Origination and Processing Fees - - - 10,125 Other 3,985 3,440 9,090 9,463 Total Non-interest Income 15,725 19,669 35,044 48,932 Non-interest Expense Salaries and Employee Benefits 258,310 226,291 515,982 464,449 Occupancy and Equipment 87,349 83,993 173,281 170,908 Professional Fees 114,843 67,765 161,207 143,493 Other 121,031 355,607 222,956 494,987 Total Non-interest Expense 581,533 733,656 1,073,426 1,273,837 Loss Before Income Taxes (349,266 ) (375,367 ) (614,402 ) (557,176 ) Provision for Income Taxes - Net Loss $ (349,266 ) $ (375,367 ) $ (614,402 ) $ (557,176 ) Basic Loss Per Share $ (.22 ) $ (.38 ) $ (.48 ) $ (.56 ) Weighted Average Shares Outstanding 1,562,206 993,560 1,270,823 993,284 The accompanying notes are an integral part of these consolidated statements. 5 Table of Contents NBOG BANCORPORATION, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30 (UNAUDITED) Three Months Ended Six Months Ended 2007 2006 2007 2006 Net Loss $ (349,266 ) $ (375,367 ) $ (614,402 ) $ (557,176 ) Other Comprehensive Loss, Net of Tax Gains (Losses) on Securities Arising During the Year (54,899 ) (68,026 ) 5,566 (83,206 ) Reclassification Adjustment - Unrealized Gains (Losses) on Securities (54,899 ) (68,026 ) 5,566 (83,206 ) Comprehensive Loss $ (404,165 ) $ (443,393 ) $ (608,836 ) $ (640,382 ) The accompanying notes are an integral part of these consolidated statements. 6 Table of Contents NBOG BANCORPORATION, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30 (UNAUDITED) 2007 2006 Cash Flows from Operating Activities Net Loss $ (614,402 ) $ (557,176 ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities Provision for Losses on Other Real Estate - 208,995 Depreciation, Amortization and Accretion 89,486 93,485 Loss on Sale of Other Real Estate 3,778 21,688 Loss on Sale of Bank Vehicle - 1,304 Stock Compensation Expense 14,940 15,900 Change In Other Assets (1,367 ) (35,479 ) Other Liabilities 35,946 76,307 Net Cash Used by Operating Activities (471,619 ) (174,976 ) Cash Flows from Investing Activities Purchases of Investment Securities Available for Sale (971,061 ) - Purchases of Other Investments - (90,000 ) Proceeds from Maturities, Calls and Paydowns of Investment Securities Available for Sale 1,105,077 699,359 Proceeds from the Sale of Other Investments 29,300 30,300 Net Change in Loans 1,567,691 89,584 Proceeds from the Sale of Other Real Estate 62,453 372,512 Proceeds from the Sale of Bank Vehicle - 3,000 Purchases of Premises and Equipment (7,109 ) (51,578 ) Net Cash Provided by Investing Activities 1,786,351 1,053,177 Cash Flows from Financing Activities Net Change in Deposits (4,964,441 ) (2,004,695 ) Payment of Deferred Offering Costs - (3,556 ) Proceeds from Borrowings 3,000,000 2,000,000 Proceeds from the Issuance of Common Stock, net 1,879,107 8,000 Redemption of Preferred Stock (350,000 ) - Net Cash Used by Financing Activities (435,334 ) (251 ) Net Increase in Cash and Cash Equivalents 879,398 877,950 Cash and Cash Equivalents, Beginning 1,337,476 775,381 Cash and Cash Equivalents, Ending $ 2,216,874 $ 1,653,331 See accompanying notes to consolidated financial statements. 7 Table of Contents Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION NBOG Bancorporation, Inc. (the Company), a bank holding company, owns 100% of the outstanding common stock of The National Bank of Gainesville (the Bank), which operates in the Gainesville, Georgia area. The consolidated financial statements include the accounts of the Company and the Bank. All inter-company accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they omit disclosures, which would substantially duplicate those contained in the most recent annual report to shareholders on Form 10-KSB.The financial statements as of June 30, 2007 and 2006 are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for the three months and six months ended June 30, 2007 are not necessarily indicative of the results of a full year’s operations. The financial information as of December 31, 2006 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2006 Form 10-KSB. RECENT ACCOUNTING PRONOUNCMENTS In June 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes.FIN 48 prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction).Under FIN 48, the consolidated financial statements will reflect expected future tax consequences of such positions presuming the taxing authorities’ full knowledge of the position and all relevant facts, but without considering time values.FIN 48 also revises disclosure requirements and introduces a prescriptive, annual, tabular roll-forward of the unrecognized tax benefits.The Company adopted the provisions of FIN 48 on January 1, 2007.The implementation of FIN 48 did not impact the Company’s consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 ("FAS 157"), “Fair Value Measurements,” which provides enhanced guidance for using fair value to measure assets and liabilities. FAS 157 establishes a common definition of fair value, provides a framework for measuring fair value under U.S. Generally Accepted Accounting Principles and expands disclosure requirements about fair value measurements. FAS 157 is effective for financial statements issued in fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company is currently evaluating the impact, if any, the adoption of FAS 157 will have on its financial reporting and disclosures. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 ("FAS 159"), “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115.” FAS 159 allows companies to report selected financial assets and liabilities at fair value. The changes in fair value are recognized in earnings and the assets and liabilities measured under this methodology are required to be displayed separately in the balance sheet. The main intent of the Statement is to mitigate the difficulty in determining reported earnings caused by a “mixed-attribute model” (or reporting some assets at fair value and others using a different valuation attribute such as amortized cost). The project is separated into two phases. This first phase addresses the creation of a fair value option for financial assets and liabilities. A second phase will address creating a fair value option for selected non-financial assets and liabilities. FAS 159 is effective for all financial statements issued for fiscal years beginning after November 15, 2007. The Company is currently evaluating the impact, if any, the adoption of FAS 159 will have on its financial reporting and disclosures. 8 Table of Contents NOTE 2 – CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company has adopted various accounting policies, which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements.The Company’s significant accounting policies are described in the footnotes to the consolidated financial statements at December 31, 2006 as filed on our annual report on Form 10-KSB. Certain accounting policies involve significant estimates and assumptions by the Company, which have a material impact on the carrying value of certain assets and liabilities.The Company considers these accounting policies to be critical accounting policies.The estimates and assumptions used are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the estimates and assumptions made, actual results could differ from these estimates and assumptions which could have a material impact on carrying values of assets and liabilities and results of operations. The Company believes that the provision and allowance for loan losses and income taxes are critical accounting policies that require the most significant judgments and estimates used in preparation of its consolidated financial statements.Refer to the portion of management’s discussion and analysis of financial condition and results of operations that addresses the provision for allowance for loan losses and income taxes for a description of the Company’s processes and methodology for determining the allowance for loan losses and income taxes. NOTE 3 – NET LOSS PER SHARE Net loss per common share is based on the weighted average number of common shares outstanding during the period.The effects of potential common shares outstanding, including warrants and options, are included in diluted earnings per share.No common stock equivalents were considered in 2007 and 2006 as the effects of such would be anti-dilutive to the loss per share calculation. NOTE 4 - LOANS Activity in the allowance for loan losses for the six months ended June 30, 2007 and the twelve months ended December 31, 2006 is summarized as follows: 2007 2006 Beginning Balance $ 445,629 $ 785,326 Provision Charged to Operations - - Loan Charge-Offs (170,523 ) (372,180 ) Loan Recoveries 18,620 32,483 Ending Balance $ 293,726 $ 445,629 The following is a summary of risk elements in the loan portfolio at June 30, 2007 and at December 31, 2006: 9 Table of Contents 2007 2006 Loans on Nonaccrual $ 219,509 $ 210,132 Loans Past Due 90 Days and Still Accruing - - Other Real Estate Owned and Repossessions 100,000 96,500 Total Nonperforming Assets $ 319,509 $ 306,632 Total Nonperforming Assets as a Percentage of Gross Loans 1.71 % 1.51 % As a result of management's ongoing review of the loan portfolio, loans are classified as non-accrual when management believes, after considering economic and business conditions and collection efforts, the borrower’s financial condition is such that collection of interest is doubtful. Generally, loans are placed on non-accrual status when principal or interest payments are past due for more than 90 days.Exceptions are allowed for loans past due greater than 90 days when such loans are well secured and in process of collection.Interest income that would have been reported on the non-accrual loans totaled $7,498 for the six months ended June 30, 2007 and totaled $21,981 for the twelve months ended December 31, 2006. NOTE 5 – STOCKHOLDERS’ EQUITY On April 23, 2007, the Company closed the sale of 738,008 shares of its common stock at $2.71 per share to William R. Blanton, an accredited investor.The Company received proceeds of approximately $2,000,000 less fees and expenses related to the sale of the shares.The Company also issued a warrant under which Mr. Blanton may purchase up to 738,008 shares at $2.71.The warrant does not have an expiration date. During 2006, the Company issued 35,000 shares of Series A Preferred Stock to certain directors for $10 per share.On May 4, 2007, the Company redeemed the 35,000 shares of preferred stock at $10.00 per share. NOTE 6 – INCOME TAXES The Company accounts for income taxes under the liability method. Accordingly, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards. Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not. For financial reporting purposes, a valuation allowance of 100 percent of the deferred tax asset as of June 30, 2007 and December 31, 2006 has been recognized to offset the deferred tax assets related to cumulative temporary differences and tax loss carry-forwards. If management determines that the Company may be able to realize all or part of the deferred tax asset in the future, a credit to income tax expense may be required to increase the recorded value of net deferred tax asset to the expected realizable amount. NOTE 7 – REGULATORY MATTERS The Company and the Bank are subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the consolidated financial statements.Under certain adequacy guidelines and the regulatory framework for prompt corrective action, specific capital guidelines that involve quantitative measures of the assets, liabilities and certain off-balance sheet items, as calculated under regulatory accounting practices, must be met. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. 10 Table of Contents On August 19, 2004, the board of directors entered into a formal agreement with the Office of the Comptroller of the Currency ("OCC") which outlined actions to be taken by the Bank to address concerns by the OCC.The provisions of the formal agreement required the Bank to achieve agreed-upon capital levels, obtain a permanent president and senior lender, obtain current and satisfactory credit information on all loans over $25,000, and eliminate the basis of criticism of assets criticized, among others.As of June 30, 2007, the Bank is in compliance with the provisions of the formal agreement. Item 2. Management’s Discussion and Analysis or Plan of Operation This discussion and analysis is intended to assist you in understanding our financial condition and results of operations.You should read this commentary in conjunction with the financial statements and the related notes and the other statistical information included elsewhere in this report and in our 2006 Form 10-KSB,as well as with an understanding of our short operating history. This report contains “forward-looking statements” relating to, without limitation, future economic performance, plans and objectives of management for future operations, and projections of revenues and other financial items that are based on the beliefs of management, as well as assumptions made by and information currently available to management.The words“may,” “will,” “anticipate,” “should,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” and “intend,” as well as other similar words and expressions of the future, are intended to identify forward-looking statements.Our actual results may differ materially from the results discussed in the forward-looking statements, and our operating performance each quarter is subject to various risks and uncertainties that are discussed in detail in our filings with the Securities and Exchange Commission, including, without limitation: · the effects of future economic conditions; · governmental monetary and fiscal policies, as well as legislative and regulatory changes; · changes in interest rates and their effect on the level and composition of deposits, loan demand, and the values of loan collateral, securities and other interest-sensitive assets and liabilities; · our ability to control costs, expenses, and loan delinquency rates; · changes occurring in business conditions and inflation; · changes in technology; · changes in deposit flows; · the level of allowance for loan loss; · adverse changes in asset quality and resulting credit risk-related losses and expenses; · the effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, securities brokerage firms, insurance companies, money market and other mutual funds and other financial institutions operating in our market area and elsewhere, including institutions operating regionally, nationally, and internationally, together with such competitors offering banking products and services by mail, telephone, computer and the Internet; · loss of consumer confidence and economic disruptions resulting from terrorist activities; · changes in securities markets; and · other risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission. Forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made to reflect the occurrence of unanticipated events. 11 Table of Contents General NBOG Bancorporation, Inc. (the “Company”) opened for business through its banking subsidiary, The National Bank of Gainesville (the “Bank”), on March 25, 2002. The following discussion describes our results of operations through June 30, 2007 as compared to June 30, 2006 and also analyzes our financial condition as of the same periods.Like most community banks, we derive a significant portion of our income from interest we receive on our loans and investments.Our primary source of funds for making these loans and investments is our deposits, on which we pay interest.Consequently, one of the key measures of our success is our amount of net interest income, or the difference between the income on our interest-earning assets, such as loans and investments, and the expense on our interest-bearing liabilities, such as deposits and borrowings.Another key measure is the spread between the yield we earn on these interest-earning assets and the rate we pay on our interest-bearing liabilities. Of course, there are risks inherent in all loans, so we maintain an allowance for loan losses to absorb probable losses on existing loans that may become uncollectible.We establish and maintain this allowance by charging a provision for loan losses against our operating earnings.In the “Provision and Allowance for Loan Losses” section we have included a detailed discussion of this process. In addition to earning interest on our loans and investments, we earn income through fees and other expenses we charge to our customers.We describe the various components of this non-interest income, as well as our non-interest expense, in the following discussion. The following discussion and analysis also identifies significant factors that have affected our financial position and operating results during the periods included in the accompanying financial statements.We encourage you to read this discussion and analysis in conjunction with the financial statements and the related notes and the other statistical information also included herein. Critical Accounting Policies We have adopted various accounting policies, which govern the application of accounting principles generally accepted in the United States of America, in the preparation of our consolidated financial statements.Our significant accounting policies are described in Note 1 in the footnotes to the consolidated financial statements at December 31, 2006 included in the Company’s 2006 Form 10-KSB.Critical accounting policies are dependent on estimates that are particularly susceptible to significant changes.Determination of the Bank’s provision and allowance for loan losses and income taxes have been identified as critical accounting policies. The allowance for loan losses represents management's best estimate of the losses known and inherent in the loan portfolio that are both probable and reasonable to estimate, based on, among other factors, prior loss experience, volume and type of lending conducted, estimated value of any underlying collateral, economic conditions (particularly as such conditions relate to the Bank's market area), regulatory guidance, peer statistics, management's judgment, past due loans in the loan portfolio, loan charge off experience and concentrations of risk (if any).Determining the amount of the allowance for loan losses is considered a critical accounting estimate because it requires significant estimates, assumptions, and judgments.The loan portfolio also represents the largest asset type on the consolidated balance sheets. 12 Table of Contents The evaluation of the adequacy of the allowance for loan losses is based upon loan categories except for delinquent loans and loans for which management has knowledge about possible credit problems of the borrower or knowledge of problems with loan collateral, which are evaluated separately and assigned loss amounts based upon the evaluation.Loss ratios are applied to each category of loan other than commercial loans, where the loans are further divided by risk rating, and loss ratios are applied by risk rating, to determine estimated loss amounts.Categories of loans are real estate loans (including mortgage and construction), consumer loans, and commercial loans. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for loan losses, including in connection with the valuation of collateral and the financial condition of the borrower, and in establishing loss ratios and risk ratings.The establishment of allowance factors is a continuing exercise and allowance factors may change over time, resulting in an increase or decrease in the amount of the provision or allowance based upon the same volume and classification of loans. Changes in allowance factors or in management's interpretation of those factors will have a direct impact on the amount of the provision, and a corresponding effect on income and assets. Also, errors in management's perception and assessment of the allowance factors could result in the allowance not being adequate to cover losses in the portfolio and may result in additional provisions or charge-offs, which would adversely affect income and capital. For additional information regarding the allowance for loan losses, see the “Provision and Allowance for Loan Losses” section below. Accounting for income taxes is another critical accounting policy because it requires significant estimates, assumptions, and judgments. Income taxes are accounted for using the asset and liability method.Under this method, deferred tax assets or liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.The determination of current and deferred taxes is based on complex analyses of many factors including interpretation of federal and state income tax laws, the difference between tax and financial reporting basis assets and liabilities (temporary differences), estimates of amounts due or owed such as the reversals of temporary differences, and current financial accounting standards.Actual results could differ significantly from the estimates and interpretations used in determining current and deferred taxes. Our ability to realize a deferred tax benefit as a result of net operating losses will depend upon whether we have sufficient taxable income of an appropriate character in the carry-forward periods.We then establish a valuation allowance to reduce the deferred tax asset to the level that it is "more likely than not" that we will realize the tax benefit. 13 Table of Contents Formal Agreement On August 18, 2004, the Bank entered a formal written agreement with the OCC, which set forth a series of actions necessary to correct identified weaknesses. The table below describes each requirement of the Formal Agreement with the OCC and the Bank’s corrective action or the current status and efforts to correct the issues identified in the Formal Agreement. Requirement Corrective Action/Status Appoint a compliance committee to monitor the Bank’s compliance with the Formal Agreement. In Compliance. The Bank’s entire Board of Directors is responsible for monitoring the Bank’s compliance with the Formal Agreement. Obtain a permanent President and Senior Lender. In Compliance. On October 25, 2006, R. Allen Smith agreed to serve as the Company’s and the Bank’s permanent President and CEO.Lance G. Jones was named the Bank’s new permanent Senior Lender on October 19, 2006. By September 30, 2004, achieve and maintain the following capital ratios: · Total Capital at least equal to 12% of risk-weighted assets; and · Tier 1 Capital at least equal to 8% of adjusted total assets. In Compliance.At the end of April 2007, the Bank achieved and has since maintained Total Capital at least equal to 12% of risk-weighted assets and Tier 1 Capital at least equal to 8% of adjusted total assets. By March 31, 2005, achieve and maintain the following capital ratios: ·Total Capital at least equal to 14% of risk-weighted assets; and ·Tier 1 Capital at least equal to 9% of adjusted total assets. In Compliance.At the end of April 2007, the Bank achieved and has since maintained Total Capital at least equal to 14% of risk-weighted assets and Tier 1 Capital at least equal to 9% of adjusted total assets. Develop, implement and thereafter ensure Bank adherence to a three-year capital program. In Compliance. An updated three-year capital plan has been completed and approved by the Board of Directors on June 21, 2007 and was forwarded to the OCC for its review. Revise the Bank’s written loan policy. In Compliance. The Board of Directors has reviewed and revised the Bank’s written loan policy.This policy has been adopted and implemented by the Board and will be monitored for Bank adherence.A copy of the policy was forwarded to the OCC. Employ a qualified consultant to perform an ongoing asset quality review of the Bank until such time as an ongoing internal asset quality review system is developed by the Board, implemented and demonstrated to be effective. In Compliance. The Bank has entered into a one time service agreement with Professional Bank Services ("PBS") of Louisville, Kentucky to perform the 2007 periodic credit review examination. 14 Table of Contents Requirement Corrective Action/Status Obtain current and satisfactory credit information on all loans over $25,000 lacking such information and obtain proper collateral documentation on all loans. Substantial Compliance. Current and satisfactory credit information has been obtained on all loans over $25,000.Proper collateral documentation has also been obtained on all loans identified with collateral deficiencies. Any loans for which the Bank was unable to obtain satisfactory credit or collateral documentation have been classified by the Bank. Adopt, implement and thereafter take all available measures to ensure the Bank’s adherence to a written program designed to eliminate the basis of criticism of assets criticized in the Report of Examination, in any subsequent Report of Examination or by any internal or external loan review, or in any list provided to management by the National Bank of Examiners.The Board or a designated committee, shall conduct a review of this process on a quarterly basis to determine the status of each criticized asset or criticized portion thereof that equals or exceeds $50,000, management’s adherence to the program adopted pursuant to this requirement, the status and effectiveness of the written program, and the need to revise the program or take alternative action. Substantial Compliance. The Bank has adopted and implemented the appropriate measures to ensure the Bank’s adherence to the written program designed to eliminate the basis of criticism of assets criticized in the Report of Examination, in any subsequent Report of Examination or by any internal or external loan review, or in any list provided to management by the National Bank of Examiners.The Board of Directors reviews a list of all criticized assets each month to ensure Bank adherence and forwards a copy of this list to the OCC. Review on a quarterly basis the Bank’s Allowance for Loan Losses and establish a program for maintenance of an adequate allowance.Any deficiency in the allowance shall be remedied in the quarter it is discovered by additional provisions from earnings.Written documentation shall also be maintained indicating the required factors considered and conclusions reached by the Board in determining the adequacy of the allowance. In Compliance. The Board has established a methodology to analyze and review the adequacy of the Bank’s Allowance for Loan Losses, which is reviewed on a monthly basis to ensure adequate reserves, will be maintained at the end of the fiscal quarter.Any deficiency in the amount of reserves maintained in the loan loss allowance will be remedied by the end of the quarter as required by the Formal Agreement.Written documentation is also maintained in the file indicating the factors considered and conclusions reached by the Board in determining the adequacy of the Allowance for Loan and Lease Losses. Adopt, implement and thereafter ensure Bank adherence to a written strategic plan for the Bank covering at least a three-year period. In Compliance. An updated three-year strategic plan has been completed and approved by the Board of Directors on June 21, 2007 and was forwarded to the OCC for its review. Results of Operations A net loss of $614,402 was incurred for the first half of 2007 as compared to a net loss of $557,176 for the same period in 2006 resulting in an increase of $57,226 or 10%.The net loss for the three months ended June 30, 2007 of $349,266 decreased $26,098 or 7% from the $375,364 net loss incurred during the second quarter of 2006.Our operational results depend to a large degree on three factors: our net interest income, our provision for loan losses, and our non-interest expenses.Net interest income is the difference between the interest income received on investments (such as loans, investment securities, and federal funds sold) and the interest expense on deposit liabilities and borrowings.Net interest income declined $122,078 or 36% to $216,542 for the quarter ended June 30, 2007 compared to $338,620 for the quarter ended June 30, 2006 and declined $243,749 or 37% to $423,980 for the first six months of 2007 compared to the $667,729 that was earned for the first six months of 2006.This decrease was due to a lower volume of loan demand during the last twelve months.In addition, this decrease is part of an ongoing effort by management to seek and reduce classified and criticized loans by payoff or by their exit from the Bank.This decrease was also due to interest foregone on classified loans being placed in a non-earning status. 15 Table of Contents No provision for loan losses was recorded in the second quarter or for the first half of 2007 as management considers the current allowance for loan losses to be adequate to sustain any estimated or potential losses based on the Bank’s internal analysis and on external credit review examinations conducted by regulatory authorities and by third-party review services.As indicated above, there was no provision for loan losses recorded for the first six months of 2007.This continues to demonstrate the improvement in the credit quality of the Bank’s loan portfolio and of management’s efforts to identify and reduce criticized and classified loans.The allowance for loan loss was $293,726 (1.58% of total gross loans) at June 30, 2007 compared to $762,924 (3.06% of total gross loans) at June 30, 2006 and $445,629 (2.18% of total gross loans) at December 31, 2006. There are risks inherent in making all loans, including risks with respect to the period of time over which loans may be repaid, risks resulting from changes in economic and industry conditions, risks inherent in dealing with individual borrowers, and, in the case of a collateralized loan, risks resulting from uncertainties about the future value of the collateral.We anticipate maintaining an allowance for loan loss based on, among other things, historical experience, an evaluation of economic conditions, and regular reviews of delinquencies and loan portfolio quality.Our judgment about the adequacy of the allowance is based upon a number of assumptions about future events, which we believe to be reasonable, but which may not prove to be accurate.Thus, there is a risk that charge-offs in future periods could exceed the allowance for loan losses or that substantial additional increases in the allowance for loan losses could be required.Our loan loss reserve methodology incorporates any anticipated write-downs and charge-offs in all problem loans identified by management, credit review services and regulatory authorities.The current allowance for loan losses at June 30, 2007 reflects management's estimate of probable losses inherent and remaining in the loan portfolio.We believe our estimates are sufficient to absorb any such losses. Total non-interest income for the quarter ended June 30, 2007 was $15,725 compared to $19,669 for the quarter ended June 30, 2006 and was $35,044 for the six months ended June 30, 2007 compared to $48,932 for the six months ended June 30, 2006, an decrease of $13,888 or 28%.Non-interest income includes service charges on deposit accounts, customer service fees, mortgage origination fee income and investment security gains (losses).The decrease in non-interest income for the first half of 2007 compared to the first half 2006 was mostly due to fees earned on mortgage origination. Non-interest expense for the second quarter of 2007 was $581,533 as compared to $733,656 for the same period in 2006. Non-interest expense for the six months ended June 30, 2007 was $1,073,426 compared to $1,273,837 for the six months ended June 30, 2006, a decrease of $200,411 or 16%. Total salary and benefits expense, the largest component of non-interest expense, increased due to the addition of the Senior Lender position filled in October 2006 and SBA lender position in May 2007. 16 Table of Contents Occupancy and equipment expense totaled $87,349 for the quarter ended June 30, 2007, compared to $83,993 for the same period a year ago and totaled $173,281 for the first half of 2007 compared to $170,908 for the first half of 2006.Total occupancy expense for the second quarter of 2007 was higher than the quarter ended June 30, 2006 due to the addition of rent expense for the building that will accommodate the loan production office (LPO) in Loganville, Georgia.Professional fees totaled $114,843 for the quarter ended June 30, 2007, compared to $67,765 for the quarter ended June 30, 2006 and totaled $161,207 for the first six months of 2007 compared to $143,493 for the first six months of 2006.The $17,714 increase was primarily due to legal fees associated with the search for a strategic partner and/or potential investors for the Company. Other non-interest expense for the second quarter of 2007 was $121,031 versus $355,607 for the second quarter of 2006 and was $222,956 for the six months ended June 30, 2007 versus $494,987 for the six months ended June 30, 2006.During the second quarter of 2006, the Bank incurred a write-down of other real estate in the amount of $208,995 that was recorded to other non-interest expense. Interest Rate Sensitivity and Asset Liability Management Interest rate sensitivity measures the timing and magnitude of the re-pricing of assets compared with the re-pricing of liabilities and is an important part of asset/liability management of a financial institution.The objective of interest rate sensitivity management is to generate stable growth in net interest income, and to control the risks associated with interest rate movements.Management constantly reviews interest rate risk exposure and the expected interest rate environment so that adjustments in interest rate sensitivity can be timely made.Since the assets and liabilities of a bank are primarily monetary in nature (payable in fixed, determinable amounts), the performance of a bank is affected more by changes in interest rates than by inflation.Interest rates generally increase as the rate of inflation increases, but the magnitude of the change in rates may not be the same. Net interest income is the primary component of net income for financial institutions.Net interest income is affected by the timing and magnitude of re-pricing of as well as the mix of interest sensitive and non-interest sensitive assets and liabilities."Gap" is a static measurement of the difference between the contractual maturities or re-pricing dates of interest sensitive assets and interest sensitive liabilities within the following twelve months.Gap is an attempt to predict the behavior of the Bank’s net interest income in general terms during periods of movement in interest rates.In general, if the Bank is liability sensitive, more of its interest sensitive liabilities are expected to re-price within twelve months than its interest sensitive assets over the same period.In a rising interest rate environment, liabilities re-pricing more quickly is expected to decrease net interest income.Alternatively, decreasing interest rates would be expected to have the opposite effect on net interest income since liabilities would theoretically be re-pricing at lower interest rates more quickly than interest sensitive assets.Although it can be used as a general predictor, Gap as a predictor of movements in net interest income has limitations due to the static nature of its definition and due to its inherent assumption that all assets will re-price immediately and fully at the contractually designated time.At June 30, 2007, the Bank, as measured by Gap, is in a liability sensitive position within one year.Management has several tools available to it to evaluate and affect interest rate risk, including deposit pricing policies and changes in the mix of various types of assets and liabilities. Financial Condition Total assets decreased $1,004,416 or 3% from December 31, 2006 to June 30, 2007.The major source of the reduction was in net loans, which decreased by $1,633,922 or 8% over the last six months of 2007.Federal Funds Sold, however, increased $662,000 from $841,000 at December 31, 2006 to $1,503,000 at June 30, 2007. Total deposits also declined by $4,964,441 or 18% since December 31, 2006, with $4,748,412 or 18% of the decline in interest bearing accounts (primarily Certificates of Deposits).Total stockholders’ equity increased from $2,853,053 at December 31, 2006 to $3,777,134 at June 30, 2007.This increase was attributable to the Company receiving proceeds of approximately $2,000,000 less fees and expenses related to the sale of 738,008 shares to William R. Blanton. 17 Table of Contents Liquidity and Capital The Bank must maintain, on a daily basis, sufficient funds to cover the withdrawals from depositors' accounts and to supply new borrowers with funds.To meet these obligations, the Bank keeps cash on hand, maintains account balances with its correspondent banks, and purchases and sells federal funds and other short-term investments.Asset and liability maturities are monitored in an attempt to match the maturities to meet liquidity needs.It is the policy of the Bank to monitor its liquidity to meet regulatory requirements and our local funding requirements.As of June 30, 2007 the Bank has $2,216,874 in cash and cash equivalents as well as $8,929,644 in investment securities available-for-sale to fund its operations and loan growth.The Bank also maintains relationships with correspondent banks that can provide funds to it on short notice, if needed.Presently, the Bank has arrangements with commercial banks for short-term unsecured advances up to $4,000,000.On June 30, 2007 there were $3,000,000 advanced on these lines. Bank holding companies and their banking subsidiaries are required by banking regulators to meet specific minimum levels of capital adequacy, which are expressed in the form of ratios.Capital is separated into Tier 1 Capital (essentially common shareholders' equity less intangible assets) and Tier 2 Capital (essentially the allowance for loan losses limited to 1.25% of risk-weighted assets).The first two ratios, which are based on the degree of credit risk in our assets, provide for the weighting of assets based on assigned risk factors and include off-balance sheet items such as loan commitments and stand-by letters of credit.The ratio of Tier 1 Capital to risk-weighted assets must be at least 4.0% and the ratio of Total Capital (Tier 1 Capital plus Tier 2 Capital) to risk-weighted assets must be at least 8.0%. The Federal Reserve guidelines contain an exemption from the capital requirements for "small bank holding companies," which in 2006 was amended to cover most bank holding companies with less than $500 million in total assets that do not have a material amount of debt or equity securities outstanding registered with the SEC.Although our class of common stock is registered under Section 12 of the Securities Exchange Act, we believe that because our stock is not listed on any exchange or otherwise actively traded, the Federal Reserve Board will interpret its new guidelines to mean that we qualify as a small bank holding company.Nevertheless, the Bank remains subject to capital requirements. Banks and bank holding companies are also required to maintain a minimum ratio of Tier 1 Capital to adjusted quarterly average total assets of 4.0%. The following table summarizes the Bank's risk-based capital ratios at June 30, 2007: Tier 1 Capital (to risk-weighted assets) 17.01 % Total Capital (to risk-weighted assets) 18.27 % Tier 1 Capital (to total average assets) 11.34 % Under the terms of the Formal Agreement with the OCC, the Bank was required to achieve and maintain by March 31, 2005 capital ratios of Total Capital (to risk-weighted assets) of 14.0% and Tier 1 Capital (to adjusted quarterly average total assets) of 9.0%.As indicated in the table above, the Bank, as of June 30, 2007, did meet the minimum capital ratios as required by the Formal Agreement. On April 23, 2007, the Company closed the sale of 738,008 shares of its common stock at $2.71 per share to William R. Blanton, a accredited investor, pursuant to the Stock Purchase Agreement dated January 23, 2007.The Company also issued a warrant under which Mr. Blanton may purchase up to 738,008 shares at $2.71 pursuant to the Stock Purchase Agreement.The warrant does not have an expiration date.The Company received proceeds of approximately $2,000,000 less fees and expenses related to the sale of the shares.The Company will use the proceeds from the sale of shares for working capital purposes. 18 Table of Contents Regulatory Matters From time to time, various bills are introduced in the United States Congress with respect to the regulation of financial institutions.Certain of these proposals, if adopted, could significantly change the regulation of banks and the financial services industry.We cannot predict whether any of these proposals will be adopted or, if adopted, how these proposals would affect us. Off-Balance Sheet Arrangements We are a party to financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of our customers.These financial instruments consist of commitments to extend credit and standby letters of credit.Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Standby letters of credit are written conditional commitments issued by the bank to guarantee the performance of a customer to a third party.Those guarantees are primarily issued to support public and private borrowing arrangements.Most letters of credit extend for less than one year.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.A commitment involves, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the balance sheets.Our exposure to credit loss in the event of nonperformance by the other party to the instrument is represented by the contractual notional amount of the instrument. Since certain commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.We use the same credit policies in making commitments to extend credit as we do for on-balance-sheet instruments.Collateral held for commitments to extend credit varies but may include unimproved and improved real estate, certificates of deposit or personal property. The following table summarizes our off-balance-sheet financial instruments whose contract amounts represent credit risk as of June 30, 2007: Commitments to extend credit $ 2,002,000 Stand-by letters of credit $ 293,539 Item 3. Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-QSB, our Principal Executive and Financial Officer has evaluated the effectiveness of our “disclosure controls and procedures” (“Disclosure Controls”).Disclosure Controls, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, such as this Quarterly Report, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure Controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, in particular the Principal Executive and Financial Officer, as appropriate to allow timely decisions regarding required disclosure. 19 Table of Contents Our management, including, the Principal Executive and Financial Officer, does not expect that our Disclosure Controls will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based upon a controls evaluation, our Principal Executive and Financial Officer have concluded that our Disclosure Controls are effective at a reasonable assurance level as of June 30, 2007. There have been no changes in our internal controls over financial reporting during our second fiscal quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 20 Table of Contents PART II.OTHER INFORMATION Item 1.Legal Proceedings We are party to various legal proceeding from time to time none of the proceeding are expected to have an outcome that is material to our financial condition. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders None Item 5.Other Information None Item 6.Exhibits 31.1Rule 13a-14(a) Certification of the Principal Executive Officer. 31.2Rule 13a-14(a) Certification of the Principal Financial Officer. 32. Section 1350 Certifications. 21 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. /S/ NBOG BANCORPORATION, INC. (Registrant) Date: August 8, 2007 By: /S/ R. ALLEN SMITH R. Allen Smith Principal Executive Officer Date: August 8, 2007 By: /S/ SONDRA J. PERKINS Sondra J. Perkins Principal Financial and Accounting Officer 22 Table of Contents NBOG BANCORPORATION, INC. EXHIBIT INDEX Exhibit NumberDescription 31.1 Rule 13a-14(a) Certification of the Principal Executive Officer. 31.2 Rule 13a-14(a) Certification of the Principal Financial Officer. 32 Section 1350 Certifications. 23
